Case 2:21-cv-00020-JPH-DLP Document 28 Filed 05/27/21 Page 1 of 2 PageID #: 1192




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             TERRE HAUTE DIVISION

 LISA MARIE MONTGOMERY,                )
                                       )
                    Petitioner,        )
                                       )
                 v.                    )        No. 2:21-cv-00020-JPH-DLP
                                       )
 WARDEN OF USP TERRE HAUTE, IN, et al. )
                                       )
                    Respondents.       )

                   ORDER DISMISSING ACTION AS MOOT

       Lisa Marie Montgomery filed this habeas corpus petition challenging her

 competence to be executed. The government executed Ms. Montgomery on

 January 13, 2021. There now is no relief available, so this action is moot.

 See McClendon v. Trigg, 79 F.3d 557, 559 (7th Cir. 1996) (habeas petition

 becomes moot with petitioner's death). The action is therefore DISMISSED. Final

 judgment shall enter.

 SO ORDERED.

 Date: 5/27/2021




                                       1
Case 2:21-cv-00020-JPH-DLP Document 28 Filed 05/27/21 Page 2 of 2 PageID #: 1193




 Distribution:

 Brian Patrick Casey
 U.S. ATTORNEY'S OFFICE
 brian.casey@usdoj.gov

 Amy D. Harwell
 FEDERAL PUBLIC DEFENDER TNM
 amy_harwell@fd.org

 Kelley J. Henry
 FEDERAL PUBLIC DEFENDER TNM
 kelley_henry@fd.org

 Lisa Nouri
 lisanouri_atty@hotmail.com




                                       2
